DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In regards to claim 1, Lithium ion battery cell, a plurality of supercapacitors arranged in series or parallel, the reservoir is comprises of at least one lithium-ion battery cell and at least one supercapacitor cell employing a non-flammable electrolyte; wherein these components are interleaved with one another.
In regards to claim 2, a switching unit. 
In regards to claim 5, a housing providing protection.
In regards to claim 10, a microprocessor-based control unit.
In regards to claim 11, a wireless transmitter.
In regards to claim 12, one or more of a wind turbine, a water turbine, a hydroelectric unit or a solar power device.
In regards to claim 14, a car, van, truck, train, ship, boat, aeroplane or other mode of transport.
In regards to claim 15, an inverter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the recitation “a plurality of supercapacitors arranged in series or parallel and (b) a means for delivering an output voltage and current therefrom; wherein the reservoir comprises at least one lithium-ion battery cell and at least one supercapacitor cell employing a non-flammable electrolyte; wherein these components are interleaved with one another” is indefinite because it is unclear that the claimed invention has a plurality of supercapacitors or just one supercapacitor cell. It is also unclear what “these components” is referring to. After review of the 
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-7, 9-18, 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 10-12, 16-18, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mashinsky et al. (US 2018/0029481 A1) in view of Aihara et al. (US 9,040,182 B2) in further view of Razoumov et al. (US 6,222,723 B1).
In regards to claim 1, Mashinsky discloses, in figure 1, a system for delivering electrical energy (120, par 0008-0009, 0040, Fig. 2, 205) to a chargeable unit of an electrically powered object (101, 102,  arranged in series or parallel and (b) a means for delivering an output voltage and current therefrom (Fig. 2, charging system 205 comprises SC (super capacitors), high-speed charging batteries (HSCB), and slow-speed charging batteries (SSCB)); at least one second converter adapted to step-up or down the output voltage from the reservoir(s) (Fig. 2, 205) to a charging voltage of the chargeable unit (Par 0013, 0042, “The PMS 205 can initiate and send or receive power from car 200 via charger 207 or wireless connections 201, 202 or 204,” thus, it is implied a converter is between the super capacitors and car via charger 207 or the wireless connections 201, 202, or 204; See par 0028, “the conditioned power in the DC batteries and the super caps can be transferred over the coils in both directions at rates over 100 kW so an EV with 100 mile range can be 90% charged in less than 10 minutes.”) and at least one dispensing means (Fig. 2, 207) connected to the system (Fig. 2, 205) and adapted to cooperate with a corresponding connector (Par 0013, “The charging station can have a combination of plug in and wireless charging which may include multiple active and passive coils to accommodate small and large EV and other systems including devices and electrical power instruments.”) means on the object to enable the charging voltage to charge the charging unit (Par 0027, 0042, Fig. 2, 200, 203, SC, HSCB, SSCB).
Mashinsky does not disclose wherein the reservoir is comprises of at least one lithium-ion battery cell and at least one supercapacitor cell employing a non-flammable electrolyte; wherein these components are interleaved with one another.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mashinsky to incorporate the teachings of Aihara by including at least one lithium-ion battery cell and at least one supercapacitor cell employing a non-flammable electrolyte; wherein these components are interleaved with one another in order for polarization in the negative electrode can largely be reduced, whereby the charging/discharging efficiency can be raised. Moreover, the output density can largely be improved (Aihara, Col 6, lines 64-67).
Mashinsky in view of Aihara does not disclose a non-flammable electrolyte. 
However, Razoumov discloses, in figure 1, a non-flammable electrolyte (16; Col 5, lines 7-11; Col 6, lines 23-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mashinsky and Aihara to incorporate the teachings of Razoumov by including a non-flammable electrolyte in order to increase operating voltage and thus energy density (Razoumov, Col 1, lines 39-48).
In regards to claim 2, Mashinsky, Aihara, and Razoumov disclose the system as claimed in claim 1. Mashinksky further discloses, in figure 2, characterized in that the system further comprises a switching unit located upstream of the reservoir (205) to enable electrical energy stored in the reservoir to be delivered to the grid (Par 0035, 0042, Such power can be moved to local storage in 205 or directed back to the grid 206, alternatively power generated by solar panels 2011 or other source can be 
In regards to claim 3, Mashinsky, Aihara, and Razoumov disclose the system as claimed in claim 1. Mashinksky further discloses, in figure 2, characterized in that the supercapacitors (205, SC) are comprised of carbon electrodes, an ionic liquid electrolyte and an intermediate ion-permeable polymer membrane (Par 0009, 0034, 0043).
In regards to claim 5, Mashinsky, Aihara, and Razoumov disclose the system as claimed in claim 1. Mashinksky further discloses, in figure 2, characterized in that the reservoir (205) is located in a housing providing protection from the external environment which housing is optionally located underground, water-tight and/or air-tight (Par 0042; charging system 205 is located in a housing, see figure 2).
In regards to claim 10, Mashinsky, Aihara, and Razoumov disclose the system as claimed in claim 1. Mashinksky further discloses, in figure 2, characterized by further comprising a microprocessor-based control unit (Par 0030, PMS control devices) for managing and reporting the charging status of the reservoir and/or the detection of faults (Par 0030).
In regards to claim 11, Mashinsky, Aihara, and Razoumov disclose the system as claimed in claim 1. Mashinksky further discloses, in figure 2, characterized by further comprising a wireless transmitter for transmitting information to locations with the system or to an external user (Par 0030).
In regards to claim 12, Mashinsky, Aihara, and Razoumov disclose the system as claimed in claim 1. Mashinksky further discloses, in figure 2, characterized by further comprising one or more of a wind turbine, a water turbine, a hydroelectric unit or a solar power device (Par 0040, The PMS 114 is connected to grid power 115 and other power sources such as solar panels 116, see figures 2 and 3).
In regards to claim 16, Mashinsky, Aihara, and Razoumov disclose the system as claimed in claim 1. Mashinksky further discloses, in figure 2, characterized in that the power output from the 
In regards to claim 17, Mashinsky, Aihara, and Razoumov disclose the system as claimed in claim 1. Mashinksky further discloses, in figure 2, characterized in that the power input from the grid and/or source of renewable energy (206) to the system (205) is higher than the output power (Par 0028, “The inventive system charging unit PMS can collect power generated from solar panels or other sources and slowly charge its batteries and super caps while it awaits for any compatible electrical vehicles which need a charge. While the charging speed may be slow the conditioned power in the DC batteries and the super caps can be transferred over the coils in both directions at rates over 100 kW so an EV with 100 mile range can be 90% charged in less than 10 minutes”).
In regards to claim 18, Mashinsky, Aihara, and Razoumov discloses the claimed invention except for characterized by providing input to a chargeable unit capable of producing a 350kW or more output. It would have been obvious to one having ordinary skill in the art at the time the invention was made for characterized by providing input to a chargeable unit capable of producing a 350kW or more output, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mashinsky by including characterized by providing input to a chargeable unit capable of producing a 350kW or more output in order to provide for a system and a method to enable ultra fast AC & DC charge and discharge cycles in the wireless section of the system 
In regards to claim 20, Mashinsky, Aihara, and Razoumov discloses the claimed invention except for characterized in providing the input to a chargeable unit capable of producing a 1000kW output. It would have been obvious to one having ordinary skill in the art at the time the invention was made for characterized in providing the input to a chargeable unit capable of producing a 1000kW output, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mashinsky by including characterized in providing the input to a chargeable unit capable of producing a 1000kW output in order to provide for a system and a method to enable ultra fast AC & DC charge and discharge cycles in the wireless section of the system combined with slow DC charge and discharge cycles to be used in the Electrical Vehicle battery and to provide better protection for the encasement and safety of the entire (Mashinsky, par 0008-0009).
	In regards to claim 21, Mashinsky, Aihara, and Razoumov disclose the system as claimed in claim 1. Mashinsky further discloses, in figure 2, wherein the reservoir (205) comprises an arrangement to heat the cells within the reservoir (Par 0019).	
 	In regards to claim 22, Mashinsky, Aihara, and Razoumov disclose the system as claimed in claim 1. Mashinsky further discloses, in figure 2, wherein the reservoir (205) comprises an arrangement to cool the cells within the reservoir (Par 0019).	
	In regards to claim 23, Mashinsky, Aihara, and Razoumov disclose the system as claimed in claim 1. Mashinsky further discloses, in figure 2, comprising a first converter (Par 0012) attached to the input line(s) for converting alternating current to direct current (Par 0041; The electric power is .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mashinsky et al. (US 2018/0029481 A1), Aihara et al. (US 9,040,182 B2), Razoumov et al. (US 6,222,723 B1) in further view of Kazacos et al. (US 2006/0183016 A1).
In regards to claim 6, Mashinsky, Aihara, and Razoumov disclose the system as claimed in claim 5, but does not disclose characterized that the housing also contains an inert or non-flammable gas to blanket the reservoir.
However, Kazacos discloses, in figure 12, characterized that the housing (205 as discussed in Mashinsky) also contains an inert or non-flammable gas (Par 0162; The atmosphere above solutions 123 and 126 in half cells 122 and 125 and reservoirs 129 and 133 may be an inert gas such as nitrogen, helium or argon, or mixtures thereof) to blanket the reservoir (205 as discussed in Mashinsky).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mashinsky, Aihara, and Razoumov to incorporate the teachings of Kazacos by including an inert or non-flammable gas to blanket the reservoir in order to stabilize the bromine so that more of the bromide ions in solution can be oxidized during charging (Kazacos, par 0132).
Claims 7, 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mashinsky et al. (US 2018/0029481 A1), Aihara et al. (US 9,040,182 B2), Razoumov et al. (US 6,222,723 B1) in further view of Sala et al. (US 2016/0006249 A1).
In regards to claim 7, Mashinsky, Aihara, and Razoumov disclose the system as claimed in claim 1, but does not disclose characterized in that the second converter is used to regulate the output voltage of the reservoir to a direct current voltage in the range 250-1500V.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mashinsky, Aihara, Razoumov to incorporate the teachings of Sala by including the second converter is used to regulate the output voltage of the reservoir to a direct current voltage in the range 250-1500V in order to maximize the quantity of energy produced by the alternative sources which is really used by the users connected to the system (Sala, par 0007).
In regards to claim 9, Mashinsky, Aihara, Razoumov and Sala disclose the system as claimed in claim 7. Sala further discloses, in figure 1, characterized in that the second converter (7) is used to regulate the output voltage of the reservoir (205 as discussed in Mashinsky) to a voltage of 700- 1500V (Par 0026, the output current processing module 7 comprises an inverter system. Preferably, currents from processing module 7 have a voltage comprised between 12 VAC and 560 VAC. Alternatively, they can have a voltage comprised between 5 VDC and 2000 VDC).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mashinsky, Aihara, Razoumov to incorporate the teachings of Sala by including the second converter is used to regulate the output voltage of the reservoir to a voltage of 700- 1500V in order to maximize the quantity of energy produced by the alternative sources which is really used by the users connected to the system (Sala, par 0007).
In regards to claim 15, Mashinsky, Aihara, and Razoumov disclose the system as claimed in claim 1, but does not disclose characterized in that an inverter is used to convert a DC output from the reservoir to an AC input to a chargeable unit.
However, Sala discloses, in figure 1, characterized in that an inverter (7) is used to convert a DC output from the reservoir (205 as discussed in Mashinsky) to an AC input (Par 0026, According to a possible embodiment, the output current processing module 7 comprises an inverter system. Preferably, currents from processing module 7 have a voltage comprised between 12 VAC and 560 VAC) to a chargeable unit (200, 203, SC, HSCB, SSCB as discussed in Mashinsky).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mashinsky, Aihara, Razoumov to incorporate the teachings of Sala by including an inverter is used to convert a DC output from the reservoir to an AC input to a chargeable unit in order to maximize the quantity of energy produced by the alternative sources which is really used by the users connected to the system (Sala, par 0007).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mashinsky et al. (US 2018/0029481 A1), Aihara et al. (US 9,040,182 B2), Razoumov et al. (US 6,222,723 B1) in further view of Voller et al. (US 2016/0141900 A1). 
In regards to claim 13, Mashinsky, Aihara, and Razoumov disclose the system as claimed in claim 1, but does not disclose characterized in that the reservoir can be moved to deliver energy at a remote location.
However, Voller discloses, in figure 2, the reservoir (Fig. 2, battery charger, par 0024, 0034) can be moved to deliver energy at a remote location (Par 0024, “the battery charger is made manifest as a lightweight, portable stand-alone item disposed within a casing which is not only mechanically robust, shock-resistant and earthed, but also connectable to the electrical device to be charged using a releasable connector such as a lead or hard connection”).

In regards to claim 14, Mashinsky, Aihara, Razoumov and Voller disclose the system as claimed in claim 13. Mashinsky further discloses, in figure 2, characterized in that the reservoir is mounted on a car, van, truck, train, ship, boat, aeroplane or other mode of transport (Par 0042, “the car 200 which has been retrofitted with electrical engine 210 instead of gasoline engine, coil 209 and PMS system 203 which include storage sub systems SC 203, HSCB 203 and SSCP 203 and SSCB which mirror the capacity and characteristics of PMS 205”). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEX W LAM/               Examiner, Art Unit 2842      
/LINCOLN D DONOVAN/               Supervisory Patent Examiner, Art Unit 2842